internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1--plr-114747-99 date date legend parent sub sub sub acquiring acquiring parent’s official acquiring 1’s official plr-114747-99 tax professional authorized representative x y z w date a date b date c date d date e dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dear this responds to your authorized representative’s date letter requesting on behalf of the above taxpayers an extension of time under sec_301_9100-1 through of the procedure and administration regulations to make an election parent as the corporation to which the losses of sub will be reattributed and as the common parent of the consolidated_group of which sub was a member and acquiring as the common parent of the consolidated_group of which sub is now a member are requesting the extension to file an election under sec_1 g as in effect before being renumbered as sec_1 g by t d f_r of the income_tax regulations sometimes hereinafter referred to as the election for parent’s taxable_year ending on w the election is required for the reattribution of certain losses of sub to parent parent's income_tax returns for its z taxable years which includes its taxable_year ending on w and is the taxable_year in which the election should have been made is under examination by the district_director this request has been coordinated with the district director's office plr-114747-99 pursuant to section dollar_figure of revproc_2000_1 and section dollar_figure of revproc_2000_2 i r b pincite and respectively additional information was received in letters dated date and february and and date the material information is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting sub was a wholly owned subsidiary of parent and sub and sub were wholly owned subsidiaries of sub sub has net operating losses some of which are treated a separate_return_limitation_year losses which it can not currently use acquiring and acquiring are each the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting and that are not related to each other or to parent on date a which is in parent’s taxable_year ending on w and is after date the effective date of sec_1 parent sold all of the stock of sub to acquiring for cash and an earn out ie a cash earn out -- no additional consideration was received thereunder and recognized a loss on its return for its taxable_year ending on w parent claimed a dollar_figurea loss on the sale which represents the amount of the loss recognized reduced by dollar_figureb of extraordinary gain dispositions positive investment adjustments and or duplicated losses that are disallowed under sec_1 c on date b which is after date a but also in parent's taxable_year ending on w parent sold all of the stock of sub including sub to acquiring for cash and recognized a loss also on its return for its taxable_year ending on w parent claimed a dollar_figurec loss on the sale which represents the amount of the loss reduced by certain extraordinary gain dispositions positive investment adjustments and or duplicated losses that are disallowed under sec_1 c it is represented that an election under sec_338 has not been made with respect to the sale of sub or sub stocks and that fair_market_value was paid_by acquiring for sub and by acquiring for sub it is also represented that at the time of the sale of sub sub had current and prior year losses which qualified as allowable under sec_1 c and sub was not insolvent within the meaning of sec_1 g the election was due on date c ie the date parent filed its consolidated federal_income_tax return for its taxable_year ending on w however the election was not made on date d which is after the due_date for the election as part of the examination of parent's return for its z taxable years the district_director proposed to reduce the deduction parent claimed for the capital_loss recognized on the sale sub stock by dollar_figured which represents additional_amounts of extraordinary gains and duplicated losses disallowed under sec_1 c parent then attempted to amend its return for its taxable_year ending on w to reattribute dollar_figuree of sub 2's net operating losses to itself and to deduct same on its return for its taxable_year ending on w however the district_director denied the reattribution of dollar_figuree of sub 2's net operating losses to parent under sec_1 g because the election had not been timely filed subsequently plr-114747-99 this request was submitted to the service under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for parent's or acquiring 1's or sub 1's sub 2's or sub 3's taxable_year in which the sales occurred the taxable_year in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed in order to reattribute any portion of sub 2's losses to parent parent as the corporation to which the losses of sub will be reattributed and as the common parent of the consolidated_group of which sub was a member and acquiring as the common parent of the consolidated_group of which sub is now a member were required to make the election and attach it to parent's timely filed return for the year of disposition and to attach a copy of the election to acquiring 1's income_tax return for the first taxable_year ending after the due_date including extensions of the return in which the election had to be filed see sec_1 g sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a provides that a disposition means any event in which gain_or_loss is recognized in whole or in part sec_1 h provides that as a general_rule sec_1 applies with respect to dispositions on or after date sec_1 g provides that as a general_rule a common parent may reattribute to itself any portion of the net_operating_loss carryovers and net_capital_loss carryovers attributable to the subsidiary when a member disposes of stock of the subsidiary and the member's loss would be disallowed under sec_1 a the amount reattributed may not exceed the amount of loss that would be disallowed if no election is made under this paragraph g for this purpose the amount of loss that would be disallowed is determined by applying paragraph c of this section without taking into account the requirement in paragraph c of this section that a statement be filed and by not taking reattribution into account sec_1 g limits reattribution of losses from insolvent members sec_1 g provides that the election to reattribute losses under sec_1 g must be made in a separate statement signed by the common parent and each subsidiary whose losses are being reattributed and filed with the group's return for the taxable_year of disposition also sec_1 g iii requires that the subsidiary whose losses are reattributed or the common parent of any consolidated_group that acquires the subsidiary or lower tier subsidiary must attach a copy of the election to its income_tax return for the first tax_year ending after the due_date including extensions of the return in which the election is to be filed sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary plr-114747-99 in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election was fixed by the regulations ie sec_1 g therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and acquiring for sub to file the election provided parent and acquiring for sub acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent acquiring parent's official tax professional acquiring 1's official and authorized representative explain the circumstances that resulted in the failure_to_file the election the information establishes that tax professionals were responsible for the election that parent sub and acquiring relied on the tax professionals to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent sub and acquiring acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly subject_to the below conditions we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the corporation to which the losses of sub will be reattributed and as the common parent of the consolidated_group of which sub was a member and acquiring as the common parent of the consolidated_group of which sub is now a member to file the election with respect to the disposition of sub on date a as described above however the election will not allow the reattribution of any of sub 2's losses from its x plr-114747-99 taxable_year as those losses would not otherwise be available to sub as a carryover to its taxable years beginning after date a the above extension of time is conditioned on i the sale of sub constituting a disposition within the meaning of sec_1 ii sub and sub not being insolvent within the meaning of sec_1 g iii parent filing the election within the extended period of time granted herein which will require parent and the district_director to reach an agreement as to the losses if any that may be reattributed from sub to parent and iv the taxpayers' parent's sub 1's sub 2's and acquiring 1's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 we express no opinion regarding whether a loss was in fact recognized on the sale of sub and sub stocks or as to the amount of such losses if any whether the sale of sub constituted a disposition within the meaning of sec_1 a whether sub has any losses that may be reattributed to parent under sec_1 g or as to the amount of such losses if any whether the insolvency limitation of sec_1 g is applicable or any matter arising in or concerning the examination of parent’s z taxable years or any taxable years affected thereby that is not specifically ruled on it this letter in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under to file the election penalties and interest that would otherwise be applicable if any continue to apply parent and acquiring for sub should file the election in accordance with sec_1 g that is parent and acquiring as applicable should amend their returns for the year of the disposition and the first year following the disposition and for any years affected by the election to attach thereto the election or a copy of the election and a copy of this letter moreover parent must amend its return as the taxpayer and district_director mutually agree to claim a deduction for the correct amount of capital_loss recognized on the sale of sub stock that is not disallowed ie excluding items and amounts which represent extraordinary gain dispositions positive investment adjustments and or duplicated losses that are disallowed under sec_1 plr-114747-99 c and reflect the effect of the reattribution on the sale of the sub stock and subsequent sale of sub stock eg sub 1’s basis in its sub stock and in turn parent’s basis in its sub stock is reduced by the amount reattributed effective immediately before the disposition of sub which will reduce the amount of the loss on the sale of the sub stock and in turn will reduce the amount of loss on the sale of the sub stock see sec_1 g example sec_1 and and b iii further parent’s use of the reattributed losses is limited as required by other provisions of the code and regulations see eg sec_381 and sec_1 c - d parent must furnish a copy of this letter the election and the amended_return to the revenue_agent examining parent's return this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to powers of attorney on file in this office we are sending a copy of this letter to your authorized representative and to acquiring 1's official sincerely yours philip j levine assistant chief_counsel corporate
